DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to an application dated March 27, 2020.  Claims 1 and 11 are amended.  Claims 1-20 are pending. 

Response to Arguments
Art and 101 Rejection Analysis
Applicant's arguments have been considered but are not persuasive.  
Kumar discloses in particular a controller that stores and retrieves the stored information (see, Kumar, Fig. 2 paras 0012, 0030, 0067-0068).  Examiner maintains the cited references disclose the invention as claimed.
The analysis in line with current 101 guidelines.  Even if the abstract idea is deemed novel, the abstract idea is no less abstract (see Flook- new mathematical formula was an abstract idea).
Taking the broadest reasonable interpretation the invention is directed towards credit facility comparison shopping, a method of organizing human activity, that is a commercial or legal interaction that is a business relation.    .  
Claim 11 recites
“11.    (Currently Amended) A method for coordinating multiple vendor requests for a transaction from a single user using a server, said method comprising the steps of:
obtaining User Authorization by communication with a user computer over a network
transforming [[the]] user information from a format incompatible with multiple vender processes into a format compatible with multiple vendor processes;
fulfilling vendor information requirements from the stored user information using a vendor interaction module, wherein the vendor interaction module provides stored user information to a vendor server using an application program interface (API), an interactive connection, a browser based applet, and a file transfer protocol transmission;
transforming information, via an API integration module, in a format incompatible with multiple vender processes into a format compatible with multiple vendor processes;
operating a decision module for applying vendor information requirements and user information, the decision module also for communicating acceptance of user compliance with vendor information requirements,
comparing basic loan information to a pre-aggregated data set; and
 providing comparison results to the user through an administrative platform.
..”
 
The invention is directed at addressing problem of providing a centralized portal for applying and comparing conditional loan offers (App. Spec. para. 0004  - “…allows a user to obtain personalized conditional offers from the potential transaction partners in one central location”) but absent is any support for any improvements to the process of generating the offers from the collected data.  
These steps describe the steps a person would take to make to receive a report of available offers from multiple lenders/venders based on the information received and entails inputting and processing data related to the request and providing results.
The next step is to determine if the claims recite additional, elements integrate the judicial exception into a practical application.  The additional elements beyond the abstract idea recited in claim 11 include computer over a network, vendor interaction module, API integration module, decision module and administrative platform which are recited as generic computer components (see App Spec. paras. 0025-0031; see also paras. 0058, 0061).  For example when a loan application data is received at the 
This suggests generic computer components to receive and analyze information received against information in the database.  The nature of the claim as a whole does not define a specific technological improvement but merely recites the steps necessary to perform the abstract idea in which the computers are invoked merely as a tool. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.  
Having determined under step one of the Alice framework that claim 11 is directed to an abstract idea, the next step under Step 2B is to determine, whether claim 1 includes additional elements or a combination of elements that provides an “inventive concept,” i.e., whether the additional elements amount to “significantly more” than the judicial exception itself.  2019 Revised Guidance, 84 Fed. Reg. at 56.  
The relevant inquiry is whether the claim includes additional elements, i.e., elements other than the abstract idea itself, that “‘transform the nature of the claim’ into a patent-eligible application.”  Alice Corp., 573 U.S. at 217 (quoting Mayo, 566 U.S. at 79, 78).  
The additional elements of computer over a network, vendor interaction module, API integration module, decision module and administrative platform for comparing the results of the data analysis are well-understood, routine and conventional activity.   The obtaining, transforming and comparing steps are merely sending the data and 
Besides the extra-solution activity recited in steps (a) and (g), the only additional elements recited beyond the abstract idea are “computer over a network, vendor interaction module, API integration module, decision module and administrative platform” which are recited as generic computer components.  These elements do not amount to an inventive concept because they are generic computer components used to perform generic computer functions — a determination fully consistent with the Specification, as such the use of such components in the manner recited is well understood, routine, or conventional (See Spec. paras. 0058-0061).  
These are insignificant extra solution activity to the judicial exception and not meaningful limitations. (insignificant extra solution activity because it is incidental to primary process of claims 1 and 11.  (See MPEP 2106.05(g) (“An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”) 
Considering the steps individually, claims 1 and 11 lacks additional elements to ensure that the claim amounts to significantly more.  Specifically, the recited steps, understood in light of the Specification, do not appear to require anything other than conventional computers.  
Likewise, the obtaining and providing steps involve techniques well-known in the art. Because there is nothing in the specification to indicate that the operations recited in claims 1 and 11 require any specialized hardware or inventive computer components or that the claimed invention is implemented using anything other than generic computer components to perform generic computer functions.  Thus, the additional 
Likewise the dependent claims 2-10 and 12-20 are rejected under 35 U.S.C. § 101.  For example, claim 12 recites an evaluation for compliance, claims 13-16 provides additional descriptive details about what and how of the User Authorization.  These recite data gathering, analysis and display steps at a high level of generality and performed in a conventional manner and therefore do not integrate the abstract idea into a practical application or provide an inventive concept.
Independent claims 1 and 11 are rejected under 35 U.S.C. § 101 including claims 2-10 and 12-20 which fall with claims 1 and 11.  Therefore, claims 1-20 are not patent eligible under 35 USC 101.














Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Claim 1: Ineligible
Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites the abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis

The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 11, the claim recites an abstract idea of credit facility comparison shopping.
The Independent claims are 1 and 11.  For this analysis and illustration purposes; claim 11 recites:
“11.    (Currently Amended) A method for coordinating multiple vendor requests for a transaction from a single user using a server, said method comprising the steps of:
obtaining User Authorization by communication with a user computer over a network
transforming [[the]] user information from a format incompatible with multiple vender processes into a format compatible with multiple vendor processes;
fulfilling vendor information requirements from the stored user information using a vendor interaction module, wherein the vendor interaction module provides stored user information to a vendor server using an application program interface (API), an interactive connection, a browser based applet, and a file transfer protocol transmission;
transforming information, via an API integration module, in a format incompatible with multiple vender processes into a format compatible with multiple vendor processes;
operating a decision module for applying vendor information requirements and user information, the decision module also for communicating acceptance of user compliance with vendor information requirements,
comparing basic loan information to a pre-aggregated data set; and
 providing comparison results to the user through an administrative platform.
The invention describes steps a user would take in evaluating information from a loan applicant against previously existing data of multiple vendors.  This is an abstract idea of a certain method of organizing human activity, namely comparison shopping based on evaluating a loan request against the requirements of multiple vendors, which is a fundamental economic practice. 
Limitations a-f describe the steps of evaluating loan application data submitted by a prospective applicants. Moreover, limitations a-f collectively describes mental steps that could be performed in the human mind or by a human using pen and paper to analyze received data and making a determination based on the analysis. The Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 (“if a claim, under its reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”).  
Claim 11 recites commercial or legal interactions and in particular, the data gathered in the transforming step are used in comparing the loan options based on the criteria of the vendors which fall within certain methods of organizing human activity category.  The next step is to determine whether the claims recite additional elements that integrate the judicial exceptions into a practical application.  
The additional elements recited in claim 11 include computer over a network, vendor interaction module, API integration module, decision module and administrative platform which are recited as generic computer components (see App Spec. paras. 0025-0031; see also paras. 0058, 0061).  For example when a loan application data is received at the administrative platform is performed, the application data is transmitted to a through a network that converts the received data through the integration module that formats the data for the different vendors.  
This suggests generic computer components to receive and analyze information received against information in the database.  The nature of the claim as a whole does not define a specific technological improvement but merely recites the steps necessary to perform the abstract idea in which the computers are invoked merely as a tool. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.  
Having determined under step one of the Alice framework that claim 11 is directed to an abstract idea, the next step under Step 2B is to determine, whether claim 
The relevant inquiry is whether the claim includes additional elements, i.e., elements other than the abstract idea itself, that “‘transform the nature of the claim’ into a patent-eligible application.”  Alice Corp., 573 U.S. at 217 (quoting Mayo, 566 U.S. at 79, 78).  
The additional elements of computer over a network, vendor interaction module, API integration module, decision module and administrative platform for comparing the results of the data analysis are well-understood, routine and conventional activity.   The obtaining, transforming and comparing steps are merely sending the data and converting it into a form that is compatible with the multiple vendor/lenders and displaying on an administrative platform, similar to transmitting a conventional webpage with the data, or and sending the data itself for display in any kind of message to the user.
Besides the extra-solution activity recited in steps (a) and (g), the only additional elements recited beyond the abstract idea are “computer over a network, vendor interaction module, API integration module, decision module and administrative platform” which are recited as generic computer components.  These elements do not amount to an inventive concept because they are generic computer components used to perform generic computer functions — a determination fully consistent with the Specification, as such the use of such components in the manner recited is well understood, routine, or conventional (See Spec. paras. 0058-0061).  These are 
Considering the steps individually, claims 1 and 11 lacks additional elements to ensure that the claim amounts to significantly more.  Specifically, the recited steps, understood in light of the Specification, do not appear to require anything other than conventional computers.  
Likewise, the obtaining and providing steps involve techniques well-known in the art. Because there is nothing in the specification to indicate that the operations recited in claims 1 and 11 require any specialized hardware or inventive computer components or that the claimed invention is implemented using anything other than generic computer components to perform generic computer functions.  Thus, the additional elements, individually and in combination, do not provide an inventive concept.  
Likewise the dependent claims 2-10 and 12-20 are rejected under 35 U.S.C. § 101.  For example, claim 12 recites an evaluation for compliance, claims 13-16 provides additional descriptive details about what and how of the User Authorization.  These recite data gathering, analysis and display steps at a high level of generality and performed in a conventional manner and therefore do not integrate the abstract idea into a practical application or provide an inventive concept.
Independent claims 1 and 11 are rejected under 35 U.S.C. § 101 including claims 2-10 and 12-20 which fall with claims 1 and 11.  Therefore, claims 1-20 are not patent eligible under 35 USC 101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, USP Pub. No. 20150371324 in view of Roth, USP Pub. No.  20130151493 in further view of Inoue, USP Pub. No. 20020091630.
As to claim 11 (Currently Amended) Kumar discloses A method for coordinating multiple vendor requests for a transaction from a single user using a server (Kumar, Abstract, paragraphs 9, 12-15, 17), said method comprising the steps of:
obtaining User Authorization by communication with a user computer over a network (Kumar, Fig. 14),;
fulfilling vendor information requirements from the stored user information using a vendor interaction module,(Kumar, paras. 0069-0072) wherein the vendor interaction module provides stored user information to a vendor server using an application program interface (API), an interactive connection, a browser based applet, and a file transfer protocol transmission; (Kumar, Fig. 2 see also paras. 0012, 0030, 0062, 0067-0068)
Kumar, paras. 0069-0072)
Kumar does not directly disclose but Roth discloses transforming [[the]] user information from a format incompatible with multiple vender processes into a format compatible with multiple vendor processes (Roth, paras. 0003, 0013, 0016);
transforming information, via an API integration module, in a format incompatible with multiple vender processes into a format compatible with multiple vendor processes(Roth, paras. 0003, 0013, 0016).
It would have been obvious to one skilled in the art to by the effective filing date of the claimed invention to modify Kumar with Roth because it seamlessly streamlines the information conversion process for the multiple vendors.
Kumar and Roth do not directly disclose but Inoue discloses 
comparing basic loan information to a pre-aggregated data set; and providing comparison results to the user through an administrative platform (Inoue, paras. 0055, 0084; Figs. 1-2).  It would have been obvious to one skilled in the art as of the effective filing date of the claimed invention because it streamlines the loan or credit application process for both the applicant and the vendor. 
As to claim 12 (Original) Kumar discloses the method of Claim 11 wherein the operating step involves operating an independent evaluation module for independently determining user information compliance with vendor information requirements(Kumar, paras. 0048-0049, 0054).
As to claim 13 (Currently Amended) Kumar discloses the method of Claim 11 wherein the step of obtaining User Authorization is performed multiple times for the user (Kumar, paras. 0049, 0054).
As to claim 14(Original) Kumar discloses the method of Claim 11 wherein the step of obtaining User Authorization includes obtaining dated and time-stamped information (Kumar, paras. 0014-0017, 0019).
As to claim 15 (Original) Kumar discloses the method of Claim 11 wherein the step of obtaining User Authorization includes obtaining user affirmation of user consent (Kumar, paras. 0078, 0080).
As to claim 16 (Original) Kumar discloses the method of Claim 15 wherein the step of obtaining User Authorization also includes associating the details of the user consent(Kumar, paras. 0078, 0080).
As to claim 17 (Original) Kumar discloses the method of Claim 11 wherein the step of obtaining User Authorization includes obtaining user affirmation of a limited power of attorney (Kumar, paras. 0078, 0080).
As to claim 18 (Original) Kumar disclose the method of Claim 11 wherein the step of fulfilling vendor information includes providing stored user information to a vendor server using an interactive connection (Kumar, paras. 0050, 0059).
As to claim 19 (Original) Kumar discloses the method of Claim 11 wherein the step of fulfilling vendor information includes providing stored user information to a vendor server using a browser based applet (Kumar, Figs 9A-E; 14; see also para. 0063).
As to claim 20 (Original) Kumar discloses the method of Claim 11 wherein the step of fulfilling vendor information includes providing stored user information to a vendor server using a file transfer protocol transmission(Kumar, para. 0063; see also Figs 9A-E; 14).
Claims 1-10 recite limitations similar to claims 11-20 and are rejected in like manner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696